In the finding of facts, the commissioner finds that the claimant "aside from her pregnant condition, has been physically and mentally able to work."
There is no evidence to support the finding that her unemployment was due to pregnancy. That was an excuse used by the employer as a reason for discharging her.
The doctor's certificate indicates that on January 3, 1944, she was able to return to work and though pregnant was not disabled from working.
The last sentence in paragraph 3 of the finding of facts is corrected to read: "During this period the claimant has been physically and mentally able to work and available for work, notwithstanding her pregnancy."
   She is accordingly entitled to the benefits under the Act.
The appeal is sustained.